           Case 7:15-cv-00097-ADA Document 258 Filed 05/16/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                        FOR THE WESTERN DISTRICT OF TEXAS

                                       WACO DIVISION


FINALROD IP, LLC, and R2R AND                  §
D, LLC dlbla SUPEROD,                          §
Plaintiffs/Counterclaim Defendants             §
                                               §
v.                                             §
                                               §       CASE NO. 7:15-CV-00097-ADA
JOHN CRANE, INC., JOHN CRANE                   §
PRODUCTION SOLUTIONS, INC.                     §
and ENDURANCE LIFT                             §
SOLUTIONS INC.,                                §
Defendants/Counterclaim Plaintiffs             §

        ORDER DENYING PLAINTIFFS' MOTION TO COMPEL MEDIATION

       Before the Court is Plaintiffs' Motion to Compel Mediation. Document Number 201.

Defendants' filed their Response on November 28, 2018. Document Number 203. In their

Response, Defendants stated that Plaintiffs' Motion was moot. Plaintiffs chose not to file a Reply.

Regardless of whether Plaintiffs' Motion is moot, the Court finds that mediation should not be

compelled in this case. Accordingly, Plaintiffs' Motion to Compel Mediation is DENIED.

SIGNED this 16th day of May 2019.




                                     UNITED STATES DISTRICT JUtIGE




                                                   1
